DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth et al (US Pub., 2016/0104049 A1) and further view of Clarke et al (US Pub. No., 2015/0210274 A1)

With respect to claims 1  and 9 , Stenneth teaches, a system for generating placement data of a road sign, comprising at least one memory configured  to store computer program code instructions  and at least one processor configured to execute the computer program code instructions and  a method for generating placement data of a road sign  (Fig. 1 and paragraph [0022], discloses system 120 for determining sign placement from data collected by one or more vehicle…) and a method comprising:
obtaining a set of road sign observations, wherein each road sign observation of the set of road sign observations  comprises sign placement label data(Figs. 1, and 12 discloses receive data describing road sign from a plurality of vehicles and collected [observation of the et of road sings]   at least  one condition and paragraph [0020], disclose the historic learned model is consulted to evaluated real time observations as inputs , which may be coming from the vehicle ...., ) , a first lateral offset value relative to the vehicle  of each road sign observation of the set of road sign observations, and a first vertical offset value of each road sign observation of the set of road sign observations (Figs 1  discloses access a model that associated  values for placement of road sing with at least one characterstics of a  collection of image data and paragraph [0027], disclose the data describing one or more road signs may be analyzed   using a computer vision technique (e.g., edge detection, feature extra ion, feature vector classification or other ) technique  into consideration the predict placement …, Fig. 8 and paragraph [0041], discloses set of vehicle 124 for determining lateral sign placement … ));  
obtaining a second lateral offset value of the road sign and a second vertical offset value of the road sign  (Fig. 12, receive data describing  a subsequent road sign collected under subsequent condition  [second lateral offset value, paragraph [0021], disclose for the model, subsequent detection of road sign is simplified.., collect image data from a camera , the data is analyzed to determine a possible lateral location of a sign and the model may applied paragraph [0023], discloses collect data that is applied to the model in order to determine sign placement and paragraph [0027], discloses   after the model is generated, characteristics for the collection of subsequent data describing one or more road signs may be applied as inputs to the model, which outputs a predicted placement within the data describing the road sign ( e.g., image including the roadway));
  generating the placement data of the road sign based on the dynamic lateral threshold value, the vertical threshold value, the second lateral offset value, and the second vertical offset value(Fig. 12, S203, discloses generate a model that associated value for detected placement of the road sign with values for the at least one condition, paragraph [0018], discloses road signs may be placed in various, different  locations.., paragraph [0020] discloses The following embodiments provide systems and  methods for predicting where a road sign is placed laterally around the road ( e.g., left, right, or above). The term lateral placement may be defined as a position with respect to the road or vehicle. Data is collected over a selection of one or more roadways and by one or more multiple vehicles equipped with cameras or other sensors to detect the signs,   Figs 2-4 and paragraph  [0032], discloses  roadways with variety of sign placement , paragraph [0036], discloses assigning numerical ranges having a minim value and a maximal value [lateral threshold]  and paragraph [0063], discloses the random forest classifier, the confidence level may be calculated from a quantity of the decision tree the agree..,   )  .
Stenneth teaches the above elements including determining, by a trained machine learning model, a  dynamic lateral threshold value and a vertical threshold value based on the set of road sign observations (paragraph [0021], discloses determine a possible lateral  location of a sing and model may be applied to confirm or deny where   the  sign placement more likely corresponds to a current link .., paragraph [0026], discloses the model may be a machine learing  model, developed by the server 125 or another computer that defines the sign placement …, determine sign placement as a function of one or more of the characterstics , paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement ) the lateral sign placement is known,  The sign placement may be determined by visual inspection of the image, visual inspection of th signs .., the possible sign placement values for the out put vector for the output space Y may assigned number value (paragraphs [0044]-[0045]), feature vector Xi are define as [environmental data , map data] .., the position circuitry generates data indictive of the location of the vehicle 124 or the mobile device 122 (position data) .., the position circuitry may include suitable sensing devices that measure the traveling distance, speed direction and son on [environmental parameter]…, the determination maybe may be made through map matching …(paragraphs [ 0047]-[0050]).   Senneth is salient  to explicitly teach the corresponding environmental parameter is used to determined lateral threshold  valued. obtained a first lateral offset value is relative to a vehicles, the second obtained lateral offset value relative to a vehicle of  the road sign.
However, Clarke teaches determining lateral threshold values based on  environmental parameter  and obtain lateral offset value relative to a vehicle and a road sign (paragraph [0115], discloses a desired area relative to an environment of vehicles and paragraph [01080], discloses environmental factors may make this undesirable or unfeasible, such as when objects or structures are    present on one side of the    advantageous for vehicle 200 to be closer to one lane constraint or the other (i.e. x 1 >x2 or vice versa), particularly if the lane is determined to be ending, as will be discussed below).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention generates a model that associates values for the detected placement of the road signs with values for the at least one characteristic of Senneth with lain ending detection system of Clarke in order to determining based on at least one indicator of position of the vehicle, a distance from the vehicle to one  or more lane (see Clarke, abstract) 
With respect to claim 2, Senneth in view of Clarke teaches elements claim 1, furthermore  Senneth teaches the system   wherein the placement data indicates that  placement of the road sign is one of at a right side of a road, above the road, or at a left side of the road(paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement  ).
With respect to claims 5 and  10, Stenneth  in view of Clarke teaches elements of claims 1 and  9, furthermore, Stenneth    teaches the  method further comprising: comparing the lateral threshold value with the second lateral offset value; comparing the vertical threshold value with the second vertical offset value(paragraph [0071], discloses the predicted placement is compared to a detected placement.  For example, the processor  200 analyze data include a road sign collected under subsequent characteristic or real time .., to determine a detected placement  of road sign ...); and 
generating the placement data of the road sign based on a result of each of the comparison of the lateral threshold value with the second lateral offset value and the comparison of the vertical threshold value with the second vertical offset value (paragraph [0079], discloses the processor 300 generates a historical learned model that associated values for the detected placement of the road sign to values for the one or more conditions that the data was collected).
With respect to claims 4, and  11, Stenneth in view of Clarke  teaches elements of claims 1 and 9, furthermore, Stenneth    teaches the  method, further  comprising transmitting the placement data to a vehicle(Fig. 12, S203, discloses generate a model that associated value for detected placement of the road sign with values for the at least one condition, paragraph [0018], discloses road signs may be placed in various, different  locations.., paragraph [0020] discloses The following embodiments provide systems and  methods for predicting where a road sign is placed laterally around the road ( e.g., left, right, or above). The term lateral placement may be defined as a position with respect to the road or vehicle. Data is collected over a selection of one or more roadways and by one or more multiple vehicles equipped with cameras or other sensors to detect the signs, and Figs 2-4 and paragraph  [0032], discloses  roadways with variety of sign placement  )  .
With respect to claims 3 and  12, Stenneth in view of Clarke  teaches elements of claims 2 and  9, furthermore, Stenneth  teaches the  method further comprising generating ramp link data associated with at least one ramp link connected to a road based on the placement data (paragraph [0050], discloses The context of the road link describes a type of the road link or features of the road link. Example contexts for a road segment may include, ramp on, ramp off, intersection, split Y, merge, high occupancy, express, bus lane, or singular (e.g., normal road or null)).
With respect to claim 13, Stenneth in view of Clarke teaches elements of claim 9, furthermore, Stenneth  teaches the  method further comprising: generating, by the trained machine learning model, a plurality of clusters of the first lateral offset value and the first vertical offset value(paragraphs [0043]-[0044], discloses the sign placement may be organized in output vectors [plurlity of clusters] (e.g., sign placement labels Yᵢ) see table 1); 
determining the lateral threshold value based on boundary values of the first lateral offset value in the plurality of clusters; and determining the vertical threshold value based on the lateral threshold value and the first vertical offset value in the plurality of clusters(paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement ) .
With respect to claim 14, Stenneth in view of Clarke  teaches elements of claim 13, furthermore, Stenneth  teaches the  method further comprising  wherein the boundary values are associated with exterior boundary of the first lateral offset value in the plurality of clusters(paragraphs [0059]-[0060], discloses  the server 125 analyzes the input space Y (sign placement values) and output space X (feature vectors of characteristics under which the sign placement values were determined) to construct a model..,  The Bayesian model may be given a set of classification features (feature vector) F 1 through F n and a set of possible outcomes (e.g., sign placement values CE{  RIGHT, LEFT, RIGHT_LEFT, MIDDLE_TOP} ). The algorithm considers then classification features according to Equation 2.).
With respect to claim 6,  Stenneth in view of Clarke teaches elements of claim 1, furthermore, Stenneth  teaches the  method further comprising  one processor is further configured to store the lateral threshold value in the at least one memory (paragraph [0065], discloses the memory 204 may store the model previously generated under training examples of sign placements and characterstics under which the sign placements and characterstics ..).
With respect to claim 7,  Stenneth in view of Clarke teaches elements of claim 6, furthermore, Stenneth  teaches the  method   wherein to generate the placement data, the at least one processor is further configured to: retrieve the lateral threshold value from the at least one memory; compare the retrieved lateral threshold value with the second lateral offset value; and generate the placement data based on a result of the comparison (paragraph [0081], discloses the processor 300 accesses the model generated at act S203 that associates values for placement of road signs with one or more condition   applies the one or more conditions to the model, and receives a predicted placement of the at least one road sign from the model. At act S209, the processor 300 analyzes the data based on the predicted placement of the at least one road sign).

With respect to claim 8,  Stenneth in view of Clarke teaches elements of claim 1, furthermore, Stenneth  teaches the  method wherein the lateral threshold value corresponds to a dynamic lateral threshold value, wherein the dynamic lateral threshold value is based on environmental parameters, and wherein the environmental parameters comprise at least one of a distance of observation of the road sign, a speed of a vehicle or a current lane of travel of the vehicle(paragraphs [0059]-[0060], discloses  the server 125 analyzes the input space Y (sign placement values) and output space X (feature vectors of characteristics under which the sign placement values were determined) to construct a model..,  The Bayesian model may be given a set of classification features (feature vector) F 1 through F n and a set of possible outcomes (e.g., sign placement values CE{  RIGHT, LEFT, RIGHT_LEFT, MIDDLE_TOP} ). The algorithm considers then classification features according to Equation 2.).
With respect claim 15, Stenneth teaches  a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations for generating placement data of a road sign relative to roadway (Fig. 4 and paragraph [0035], discloses roadway with sign placement ranges.., ), the operations comprising: 
determining, by a trained machine learning model, dynamic  a lateral threshold value based on the set of road sign observations(paragraph [0021], discloses determine a possible lateral  location of a sing and model may be applied to confirm or deny where   the  sign placement more likely corresponds to a current link .., paragraph [0026], discloses the model may be a machine learing  model, developed by the server 125 or another computer that defines the sign placement …, determine sign placement as a function of one or more of the characterstics , paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement  );
obtaining at least one environmental parameter associated with a vehicle (paragraph [0004], discloses the characteristic describes the road upon which the data was collected, an operation of the vehicle from which the data was collected, or an environment in which the data was collected and paragraph [0020] discloses The historic learned model is consulted to evaluate real time observations as inputs, which may be coming from the vehicle ( e.g. vehicle sensor information) or from the environment (e.g. weather related sensors), and the output is the lateral placement and  paragraph [0047], discloses Each vector may include the vehicle data, position data, motion data, and/or environment data collected during the same time );
modifying the dynamic lateral threshold value based on the at least one environmental parameter (paragraph [0047],  discloses In one example, feature vectors X, are defined as [ environmental data, map data], in another example defined as [map data,  vehicle data], and in a third example as [ vehicle data, motion data, map data, and environment data]. Any permutation is possible);and 
generating the placement data for the road sign relative to a roadway based on the modified lateral threshold value and the second lateral offset value of the road sign(Fig. 12, S203, discloses generate a model that associated value for detected placement of the road sign with values for the at least one condition, paragraph [0018], discloses road signs may be placed in various, different  locations.., paragraph [0020] discloses The following embodiments provide systems and  methods for predicting where a road sign is placed laterally around the road ( e.g., left, right, or above). The term lateral placement may be defined as a position with respect to the road or vehicle. Data is collected over a selection of one or more roadways and by one or more multiple vehicles equipped with cameras or other sensors to detect the signs, and Figs 2-4 and paragraph  [0032], discloses  roadways with variety of sign placement and   paragraph [0035], discloses roadway with sign placement ranges..,  ) .
Stenneth teaches the above elements including obtaining a set of road sign observations, wherein each road sign observation of the set of road sign observations comprises sign placement label data and a first lateral offset value of each road sign observation of the set of road sign observations, (paragraph [0021], discloses determine a possible lateral  location of a sing and model may be applied to confirm or deny where   the  sign placement more likely corresponds to a current link .., paragraph [0026], discloses the model may be a machine learing  model, developed by the server 125 or another computer that defines the sign placement …, determine sign placement as a function of one or more of the characterstics, paragraph [0045] discloses  depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement  ); and 
obtaining a second lateral offset value associated with the road sign , (Fig. 12, receive data describing  a subsequent road sign collected under subsequent condition  [second lateral offset value, paragraph [0021], disclose for the model, subsequent detection of road sign is simplified.., collect image data from a camera , the data is analyzed to determine a possible lateral location of a sign and the model may applied paragraph [0023], discloses collect data that is applied to the model in order to determine sign placement and paragraph [0027], discloses   after the model is generated, characteristics for the collection of subsequent data describing one or more road signs may be applied as inputs to the model, which outputs a predicted placement within the data describing the road sign ( e.g., image including the roadway)).  Stenneth failed to teach the corrosinding obtained  offset value of each road sign is relative to vehicles.  
 , However, Clarke teaches wherein the first lateral offset value  of each road sign is relative a vehicle wherein the second lateral offset value of each road sign is relative to a vehicles(paragraph [0115], discloses a desired area relative to an environment of vehicles and paragraph [01080], discloses environmental factors may make this undesirable or unfeasible, such as when objects or structures are    present on one side of the    advantageous for vehicle 200 to be closer to one lane constraint or the other (i.e. x 1 >x2 or vice versa), particularly if the lane is determined to be ending, as will be discussed below).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention generates a model that associates values for the detected placement of the road signs with values for the at least one characteristic of Senneth with lain ending detection system of Clarke in order to determining based on at least one indicator of position of the vehicle, a distance from the vehicle to one  or more lane (see Clarke, abstract).   

With respect to claim 16,  Stenneth in view of Clarke  teaches elements of claim 15, furthermore, Stenneth  teaches the computer program product  wherein the operations further comprise controlling transmission of the placement data to the vehicle(paragraph [0077], discloses vehicles may be controlled based on detected sings and the model).
With respect to claim 17,  Stenneth in view of Clarke   teaches elements of claim 15, furthermore, Stenneth  teaches the computer program product   wherein the set of observations comprise a first vertical offset value of each road sign observation of the set of road sign observations, and wherein the operations further comprise:
 determining, using the trained machine learning model, a vertical threshold value based on the set of road sign observations(paragraph [0021], discloses determine a possible lateral  location of a sing and model may be applied to confirm or deny where   the  sign placement more likely corresponds to a current link .., paragraph [0026], discloses the model may be a machine learing  model, developed by the server 125 or another computer that defines the sign placement …, determine sign placement as a function of one or more of the characterstics , paragraph [0045] discloses  Depending on the orientation of the vehicle to the sign, the same sign may appear at different lateral locations to different vehicle or the same vehicle at different times. The different locations recording by multiple vehicles, different instances of the same vehicle, or both are stored in the histograms. In one example, the bins may be [LEFT, MIDDLE_ LEFT, MIDDLE_TOP, RIGHT, RIGHT_LEFT, RIGHT_ MIDDLE, RIGHT_MIDDLE_LEFT] and paragraph [0065], discloses determine lateral sign placement  );
modifying, based on the at least one environmental parameter, the vertical threshold value(paragraph [0047],  discloses In one example, feature vectors X, are defined as [ environmental data, map data], in another example defined as [map data,  vehicle data], and in a third example as [ vehicle data, motion data, map data, and environment data]. Any permutation is possible); 
obtaining a second vertical offset value of the road sign(Fig. 12, receive data describing  a subsequent road sign collected under subsequent condition  [second lateral offset value, paragraph [0021], disclose for the model, subsequent detection of road sign is simplified.., collect image data from a camera , the data is analyzed to determine a possible lateral location of a sign and the model may applied paragraph [0023], discloses collect data that is applied to the model in order to determine sign placement and paragraph [0027], discloses   after the model is generated, characteristics for the collection of subsequent data describing one or more road signs may be applied as inputs to the model, which outputs a predicted placement within the data describing the road sign ( e.g., image including the roadway)); and 
generating the placement data for the road sign based on the modified lateral threshold value, the modified vertical threshold value, the second lateral offset value, and the second vertical offset value(Fig. 12, S203, discloses generate a model that associated value for detected placement of the road sign with values for the at least one condition, paragraph [0018], discloses road signs may be placed in various, different  locations.., paragraph [0020] discloses The following embodiments provide systems and  methods for predicting where a road sign is placed laterally around the road ( e.g., left, right, or above). The term lateral placement may be defined as a position with respect to the road or vehicle. Data is collected over a selection of one or more roadways and by one or more multiple vehicles equipped with cameras or other sensors to detect the signs, and Figs 2-4 and paragraph  [0032], discloses  roadways with variety of sign placement  ) .
With respect to claim 18,  Stenneth in view of Clarke    teaches elements of claim 15, furthermore, Stenneth  teaches the computer program product wherein the at least one environmental parameter comprises at least one vehicle parameter, and wherein the at least one vehicle parameter includes one of a distance of observation of the road sign, a speed of the vehicle or a current lane of travel of the vehicle (paragraph [0024], discloses  the data may be image data from a camera graphically describing the road signs, a point cloud from the LIDAR device graphically or numerically describing the road signs, or distance data or location data from a radar system).
With respect to claim 19,  Stenneth in view of Clarke   teaches elements of claim 18, furthermore, Stenneth  teaches the computer program product  wherein the operations further comprise: determining a change in at least one of the distances of observation of the road sign, the speed of the vehicle or the current lane of travel(paragraph [0033], discloses  The units for the speed limit signs may be in kilometers per hour, miles per hour, meters per second, or other units. The signs are illustrated as speed limit signs but other types of signs are possible. The other types of signs may include curve warnings, road identification signs, navigational signs ( e.g., distance to location A or turn here for location A), passing zones, yield signs, stop signs, bus stops, crosswalk signs, taxi stand, school zones, jail zones, high occupancy vehicle signs, express lane signs ( e.g., directional or operation status); ,
adjusting each of the modified lateral threshold value and the modified vertical threshold value based on the determined change(paragraph [0055], discloses the accelerometer is operate to detect, recognize, or measure the rate of change of translation..) ; and 
generating the placement data based on the adjusted modified lateral threshold value, the adjusted modified vertical threshold value, the second lateral offset value, and the second vertical offset value(Fig. 12, S203, discloses generate a model that associated value for detected placement of the road sign with values for the at least one condition, paragraph [0018], discloses road signs may be placed in various, different  locations.., paragraph [0020] discloses The following embodiments provide systems and  methods for predicting where a road sign is placed laterally around the road ( e.g., left, right, or above). The term lateral placement may be defined as a position with respect to the road or vehicle. Data is collected over a selection of one or more roadways and by one or more multiple vehicles equipped with cameras or other sensors to detect the signs, and Figs 2-4 and paragraph  [0032], discloses  roadways with variety of sign placement  ) .
With respect to claim 20,  Stenneth in view of Clarke   teaches elements of claim 15, furthermore, Stenneth  teaches the computer program product  wherein the operations further comprise generating ramp link data associated with at least one ramp link connected to the road based on the placement data(paragraph [0050], discloses The context of the road link describes a type of the road link or features of the road link. Example contexts for a road segment may include, ramp on, ramp off, intersection, split Y, merge, high occupancy, express, bus lane, or singular (e.g., normal road or null)).
The following Prior Arts related to Applicants’ clamed invention: 

Stenneth et al. (US. Pub., No.,  2016/0104049 A1)  discloses Systems, methods, and apparatuses are described for predicting the placement of road signs. A device receives data depicting road signs from multiple vehicles. The device analyzes a detected placement of the road signs and at least one characteristic of a collection of the data.
Ivanov et al. (US. Pub., No.,  2018/0025628 Al discloses In one embodiment, a cluster application generates navigation- related data based on observations received from vehicles. In operation, the cluster application computes an oriented distance between two observed object positions based on a heading, where each observed object position is associated with a different one of two observations. The cluster application then generates a cluster that includes the two observations based on the oriented distance.
Guo et al. (US Pub., No., 2019/0220675 A1) discloses a computer-implemented method generates, using first machine learning logic, a first compact representation of a first object in a first image captured from a first perspective; generates, using second machine learning logic, a second compact perspective of a second object in a second image captured from a second perspective; computes a similarity score reflecting a level of similarity between the first compact representation of the first object and the second compact representation of the second object
Clarke et al (US Pub. No., 2015/0210274 A1) discloses systems and methods use cameras to provide autonomous navigation features. In one implementation, a lane ending detection system is provided for a vehicle. One or more processing devices associated with the system receive at least one image via a data interface. The device(s) extract Jane ending information from the road sign(s) included in the image data and determine, based on at least one indicator of position of the vehicle, a distance from the vehicle to one or more lane constraints associated with the current lane.
Response to Arguments

The double patenting rejections applied in the office action has been withdrawn.  
Due to the amendment to the claims, the 35 U.S.C 101 rejections with respect to claim 1-20 has been withdrawn.   

Applicant’s arguments of  the 35 U.S.C 103 rejections filed on 2 August 2022 with respect to claim(s)  1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682